EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gunderman on May 14, 2021.
The application has been amended as follows: 
Claim 1 (Currently Amended): A glycated hemoglobin measurement device comprising: 
a source of light having a wavelength in the range of 400 nanometers to 540 nanometers; 
a light detector configured to detect light having a wavelength between 400 nanometers and 540 nanometers and configured to output a time variant voltage that corresponds with an amount of light detected;
a housing configured to receive an anatomical body part of a patient;
the source of light placed within the housing and configured to irradiate at least a portion of the anatomical body part received by the housing;
the light detector placed within the housing and configured to receive reflected light returning back from the irradiated anatomical body part of the patient;
an analog to digital converter configured to receive the time variant voltage of the light detector and convert the time variant voltage to a binary representation;
a computer having a processor, a memory, and access to non-transitory computer readable media;
an interface configured to receive the binary representation of the time variant voltage from the analog to digital converter;
non-transitory computer readable media where the computer program executes the steps of:
retrieving the binary representation of the time variant voltage; 
averaging the binary representation of the time variant voltage across a time t to yield an average voltage; 
multiplying the average voltage by a constant K to yield a glycated hemoglobin equivalent;
wherein the constant K is retrieved from a calibration data table containing A1c readings from finger prick studies stored on the non-transitory computer readable media; and
displaying on a visual indicator the glycated hemoglobin equivalent;[[.]]
wherein the constant K is determined based on data stored in the calibration data table.
Claim 13 (Currently Amended): A glycated hemoglobin measurement device comprising: 
a source of light having a wavelength in the range of 400 nanometers to 540 nanometers;
a light detector configured to detect light having a wavelength between 400 nanometers and 540 nanometers;
the source of light and the light detector being coplanar in a housing to allow for the detection of reflected light by the light detector;
 the housing configured to receive an anatomical body part of a patient;
an electrical circuit to convert detected light to a numerical value; 
the numerical value being representative of a glycated hemoglobin value; 
a computer having a processor, a memory, and access to non-transitory computer readable media;
 a computer program stored on the non-transitory computer readable media where the computer program executes the steps of:

multiplying the numerical value by a constant K to yield a glycated hemoglobin equivalent; 
wherein the constant K is retrieved from a calibration data table containing A1c readings from finger prick studies stored on the non-transitory computer readable media; and 
displaying on a visual indicator the glycated hemoglobin equivalent;[[.]]
wherein the constant K is determined based on data stored in the calibration data table.
Claim 18 (Currently Amended): A method for determining a glycated hemoglobin value comprising the steps of: 
detecting, on a computer having a processor, a memory and access to non-transitory computer readable media, a time variant output signal from a light detector wherein the light detector is configured to detect light having a wavelength in the range of 400-540 nanometers; 
converting on an analog to digital converter the time variant output signal to a binary representation; 
averaging on the computer the binary representation of the time variant output signal 
multiplying on the computer the average voltage by a constant K to yield a glycated hemoglobin equivalent;
wherein the constant K is retrieved from a calibration data table containing A1c readings from finger prick studies stored on the non-transitory computer readable media; and 
displaying on a visual indicator the glycated hemoglobin equivalent;[[.]]
wherein the constant K is determined based on data stored in the calibration data table.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Timm (Reference U on PTO-892; November 2010) in view of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK FERNANDES/Primary Examiner, Art Unit 3791